Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 17, 2003, which ruled that claimant was ineligible to receive unemployment insurance benefits because she was unable to file a valid original claim pursuant to Labor Law § 527.
The record establishes that pursuant to an agreement with *771the employer, claimant received her full salary until June 30, 2003, although she had stopped working for the employer on December 31, 2001 and performed no services for the employer thereafter. The agreement also provided that claimant would continue to receive the salary payments regardless of whether she found other employment. Despite the employer’s characterization of the payments as salary (see Matter of Woody [Roberts], 139 AD2d 879, 880 [1988]), substantial evidence supports the Unemployment Insurance Appeal Board’s conclusion that the money received by claimant constituted a severance package, which cannot be considered as remuneration for the purpose of establishing a valid original claim for benefits (see Labor Law § 517 [2] [h]; § 524; see also Matter of Dymek [Sweeney], 240 AD2d 800 [1997]; Matter of Terranova [Hudacs], 211 AD2d 847 [1995]).
Cardona, EJ., Mercure, Carpinello, Lahtinen and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.